 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC CARUSO,                                        Case No.: 19-CV-1224-CAB-AHG
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  DISMISS WITH PREJUDICE
14   CAVALRY PORTFOLIO SVCS et al.,
                                    Defendants.          [Doc. No. 42]
15
16
17
18
19         Before the Court is Defendant Portfolio Recovery Associates, LLC’s (“PRA”)
20   motion to dismiss Plaintiff’s first amended complaint (“FAC”). [Doc. No. 42.] Defendant
21   Hunt & Henriques filed a notice of joinder to PRA’s motion to dismiss. [Doc. No. 46.]
22   The Court deems the motion suitable for determination on the papers submitted and without
23   oral argument. See S.D. Cal. CivLR 7.1(d)(1). For the reasons set forth below, Plaintiff’s
24   FAC is dismissed with prejudice.
25         I.    BACKGROUND
26         On July 1, 2019, Plaintiff Eric Caruso proceeding pro se, filed his initial complaint
27   against nine defendants alleging violations under the Telephone Consumer Protection Act,
28   47 U.S.C. § 227, et seq. (“TCPA”); the Fair Debt Collection Practices Act, 15 U.S.C. §

                                                     1
                                                                             19-CV-1224-CAB-AHG
 1   1692, et seq. (“FDCPA”); the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
 2   (“FCRA”); the California Consumer Credit Reporting Agencies Act, Cal. Civ. Code §
 3   1785, et seq. (“CCRAA”); and the California Rosenthal Fair Debt Collection Practices Act,
 4   Cal. Civ. Code § 1788, et seq. (“Rosenthal Act” or “RFDCPA”). On September 30, 2019,
 5   the Court dismissed Plaintiff’s complaint with leave to amend for failing to comply with
 6   Rule 8 due to Plaintiff’s broad, conclusory allegations against all defendants generally and
 7   under Rule 12(b)(6) for failing to sufficiently plead a claim under each of the statutes
 8   identified above. [Doc. No. 39.] On October 8, 2019, Plaintiff filed his FAC. [Doc. No.
 9   40.] The FAC is alleged against Defendant Portfolio Recovery Associates, LLC, and three
10   other defendants. [Id.] In addition to removing several defendants from his initial
11   complaint, Plaintiff also removed his TCPA claims. [Id.]
12         As to specific allegations against each defendant, the FAC alleges that in September
13   2018, Plaintiff discovered delinquent accounts reported by the defendants which he
14   disputed. [Id. at ¶¶ 33–40.] The FAC then proceeds to assert Plaintiff’s causes of action
15   against the four defendants without any further specific allegations to each of the
16   defendants. [Id. at ¶¶ 46–62.]
17         II.    LEGAL STANDARD
18         Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
19   state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
20   sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that is
21   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For purposes
22   of ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the complaint
23   as true and construe[s] the pleadings in the light most favorable to the non-moving party.”
24   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
25         Even under the liberal pleading standard of Rule 8(a)(2), which requires only that a
26   party make “a short and plain statement of the claim showing that the pleader is entitled to
27   relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
28   elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                                    2
                                                                                  19-CV-1224-CAB-AHG
 1   (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted
 2   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
 3   1179, 1183 (9th Cir. 2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)
 4   (“[A]llegations in a complaint or counterclaim may not simply recite the elements of a
 5   cause of action, but must contain sufficient allegations of underlying facts to give fair
 6   notice and to enable the opposing party to defend itself effectively.”). “Determining
 7   whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
 8   requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,
 9   556 U.S. at 679.
10         III.   DISCUSSION
11         As an initial matter, Plaintiff’s failure to oppose PRA’s motion to dismiss constitutes
12   consent to granting the motion. The motion to dismiss was filed on October 22, 2019 and
13   set a hearing date (for briefing purposes only) of November 26, 2019. Civil Local Rule
14   7.1.e.2 requires a party opposing a motion to file an opposition or statement of
15   nonopposition no later than fourteen calendar days before the noticed hearing. Thus, based
16   on the hearing date of November 26, 2019, Plaintiff’s opposition to the motion to dismiss
17   was due on November 12, 2019. No opposition has been filed. Under the local rules,
18   Plaintiff’s failure to oppose “may constitute a consent to the granting of [the] motion.” See
19   S.D. Cal. CivLR 7.1.f.3.c.
20         District courts have broad discretion to enact and apply local rules, including
21   dismissal of a case for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d
22   52, 53 (9th Cir. 1995) (affirming grant of an unopposed motion to dismiss under local rule
23   by deeming a pro se litigant’s failure to oppose as consent to granting the motion). Before
24   dismissing an action for failure to comply with local rules, the district court “weigh[s]
25   several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the
26   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
27   policy favoring disposition of cases on their merits; and (5) the availability of less drastic
28   sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423

                                                    3
                                                                                 19-CV-1224-CAB-AHG
 1   (9th Cir. 1986)). Plaintiff has previously filed several notices of settlements, joint motions
 2   to dismiss, and oppositions to the previous motions to dismiss in this case. [Doc. Nos. 15,
 3   38.] Plaintiff also jointly filed a motion to dismiss another party in this case after the
 4   pending motion to dismiss was filed by PRA. [Doc. No. 44.]
 5         Accordingly, the Court assumes the lack of opposition to PRA’s motion to dismiss
 6   is intentional and constitutes Plaintiff’s consent to the granting of the motion. Here, while
 7   the Ghazali factors support granting the motion based on the lack of opposition alone, upon
 8   review of the motion and Plaintiff’s FAC, the Court finds that Plaintiff failed to remedy
 9   the deficiencies identified in the Court’s previous Order dismissing the complaint with
10   leave to amend and that no argument in opposition could possibly persuade the Court
11   otherwise.
12         Plaintiff again alleges broad, conclusory allegations against the defendants. The
13   only specific factual allegations attributed to each defendant that Plaintiff amended were
14   the alleged delinquent accounts the defendants reported. Beyond that, Plaintiff’s FAC,
15   much like his initial complaint, groups the remaining defendants together and broadly
16   alleges misconduct by parroting statutory language under each of Plaintiff’s causes of
17   action.
18         Plaintiff’s FCRA allegations are limited to 15 U.S.C. § 1681s-2(a). [Doc. No. 40 at
19   ¶ 47.] As the Court stated in its previous Order, there is no private right of action under
20   section 1681s-2(a); a violation of this section can be pursued only by federal or state
21   officials, and not by a private party. See 15 U.S.C. § 1681s-2(c)(1); Gorman v. Wolpoff &
22   Abramson, LLP, 584 F.3d 1147, 1162 (9th Cir. 2009).
23         Plaintiff’s CCRAA allegations are merely restatements of the statute and its specific
24   provisions under sections 1785.25(c), 1785.26(b), 1785.30, and alleged against all the
25   defendants generally. [Doc. No. 40 at ¶ 49.] While Plaintiff has alleged the specific
26   accounts and some information on these accounts, there are no facts specific to each of the
27   defendant’s alleged wrongdoing. Furthermore, Plaintiff’s CCRAA claims are preempted
28   by the FCRA. The FCRA provides that “[n]o requirement or prohibition may be imposed

                                                   4
                                                                                19-CV-1224-CAB-AHG
 1   under the laws of any State . . . relating to the responsibilities of persons who furnish
 2   information to consumer reporting agencies.” 15 U.S.C. § 1681t(b)(1)(F). The Ninth
 3   Circuit has held that section 1785.25(a) is the only substantive CCRAA furnisher provision
 4   specifically saved by the FCRA. Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,
 5   888–89 (9th Cir. 2010).
 6         Lastly, Plaintiff also fails to cure the deficiencies in his FDCPA and RFDCPA
 7   claims. In the Court’s previous Order, it stated that proving the existence of a “debt” is a
 8   “threshold” issue in every FDCPA action. Turner v. Cook, 362 F.3d 1219, 1226–27 (9th
 9   Cir. 2004). Plaintiff again fails to plead any facts to support his allegations that the
10   financial obligation in question was a “debt” under 15 U.S.C. § 1692a(5) or a “consumer
11   credit transaction” under Section 1788.2(e) of the California Civil Code.
12         Accordingly, Defendant PRA’s motion to dismiss Plaintiff’s FAC is GRANTED
13   and Plaintiff’s FAC is DISMISSED with prejudice based on the lack of opposition, on its
14   merits, and for failing to cure the deficiencies the Court outlined in its previous Order
15   dismissing the initial complaint.
16         IV.    CONCLUSION
17         For the foregoing reasons, the Court GRANTS Defendant PRA’s motions to
18   dismiss. Plaintiff’s FAC is DISMISSED with prejudice and the Clerk of Court is
19   instructed to close this case.
20         It is SO ORDERED.
21   Dated: December 3, 2019
22
23
24
25
26
27
28

                                                  5
                                                                              19-CV-1224-CAB-AHG
